Kane, J.
Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered March 29, 2007, convicting defendant upon his plea of guilty of the crimes of criminal mischief in the third degree and attempted grand larceny in the third degree.
On the date scheduled for trial, defendant pleaded guilty to the reduced charges of criminal mischief in the third degree and attempted grand larceny in the third degree in satisfaction of the six-count indictment. After County Court imposed the agreed-upon sentence, defendant appealed. We affirm.
Defendant sufficiently allocuted to the reduced charges by admitting that he stole a 2002 truck and that his conduct caused in excess of $1,500 damage to that truck. Any deficiencies in the form or substance of his allocution were waived by virtue of his guilty plea (see People v Brooks, 270 AD2d 569, 570 [2000], lv denied 95 NY2d 794 [2000]; see also People v Foster, 19 NY2d 150, 154 [1967]).
As there was no conflict of interest involving the attorney who represented defendant at the time of his plea, defendant received the effective assistance of counsel.
Cardona, EJ., Peters, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.